DETAILED ACTION	

Response to Amendment
Applicant’s response to the last Office Action, filed on 11/17/2020 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made Final.

Response to Arguments
Applicant's arguments filed on 11/17/2020 have been fully considered but they are not persuasive.
Regarding the newly amendment claim language Examiner notes that Poole teaches executing a whole-body-scan of the patient during its detection of incidental medical abnormalities (¶ 0081). ¶ 0077 teaches imaging the whole body for abnormality detection. Zuehlsdorff ¶ 0022 teaches imaging the whole chest area as the supplementary region to be examined. See detailed analysis below.
Regarding the newly amended claim language for evaluating the data without preprocessing for human evaluation. Zuehlsdorff ¶ 0012 teaches that its procedure is performed “to automatically acquire additional diagnostic images that are used to automatically and systematically identify incidental findings.” This is not a procedure for preprocessing images to be used for human evaluation, it is a procedure for automatically identifying incidental pathological findings computationally. See ¶ 0028 
Support in the specification for ‘not performing preprocessing for human evaluation’ at pg. 7, ¶ 1 is simply support for the concept taught by Zuehlsdorff and Poole for automatically identifying incidental findings without processing done to help a user do that evaluation manually. There is no support for a concept that the result is not forwarded to a human user as pg. 6, ¶ 1 makes clear, “This relieves the user, in particular the medical operator, of an additional workload required for the detection of abnormalities, while still enabling a result to be provided to the user concerning the presence of abnormalities.” And pg. 17, ¶ 3, “the abnormality information is preferably visualized together with the displayed image data of the diagnostic image data of the region 33 to be examined of the patient 15. This enables all of the information that is of importance or relevance for the assessment to be provided in full for a user, in particular for a medical assessor of the diagnostic image data.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 5, 11-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuehlsdorff (US PGPub 2013/0021030) in view of Poole (US PGPub 2013/0044927) and Machine Learning (Wikipedia: the free encyclopedia).
Regarding claim 1, Zuehlsdorff discloses a method for detecting abnormalities in medical image data of a region of a patient that is outside of a region to be examined of the patient (¶ 0012, “An MR system uses idle time of a patient scan to automatically acquire additional diagnostic images that are used to automatically and systematically identify incidental findings.” ¶ 0012 teaches that this includes findings in areas of imaging other than those of the region intended to be examined.), said method comprising: 
operating a medical imaging apparatus via a computer to acquire, without performing preprocessing for human evaluation, medical image data that depicts a region of a patient that 5is outside of a region to be examined of the patient, said region to be examined of the patient being designated in the computer by preliminary examination data; (¶ 0012, “An incidental finding as used herein comprises a detected unrelated and unexpected and previously unknown pathology within the scope of a specific imaging study . . . to acquire additional MRI images (add-on (supplementary) images) to a clinically indicated acquisition of MR images (study images) that can be used to identify incidental or unsuspected findings.” The clinically indicated study images here are designated by preliminary examination data. ¶ 0014 teaches that a 
operating the medical imaging apparatus via a computer to acquire diagnostic image data that depicts the region to be examined of the patient; (As above, ¶ 0012 teaches acquiring study MR images corresponding to the region to be examined in the the imaging study.)
wherein the medical image data that depicts the region of the patient that is outside of the region to be examined of the patient is of a lower spatial resolution; (¶ 0022, “a derived supplementary scan of a particular priority, may acquire supplementary images across an available field of view (FOV) as fast as possible with compromised spatial resolution or quality.” Zuehlsdorff teaches acquiring the supplementary imaging of the second region (outside of the region to be examined of the patient), see ¶ 0029.)
in said computer, executing an algorithm using medically relevant data of the patient to perform a targeted search to identify one or more parts of the region of the patient that are outside of the region to be examined that is to be evaluated for potential abnormalities; (Zuehlsdorff ¶ 0020 and Fig. 4 teach performing priority-based targeted searching for medical abnormalities, where the region of supplemental search is 
in said computer, automatically evaluating the medical image data, which has not been preprocessed for human evaluation, for the one or more parts of the region of the patient that are outside of the one or more parts of the region to be examined of the patient (¶ 0028, “Feature detection CAD software is integrated in imaging system 10 so that potential pathology is identified dynamically on the fly and a user is notified during an imaging session of incidental clinical findings.”) to generate abnormality information for the region of the patient that is outside of the region to be examined of the patient; and (¶ 0033 teaches generating abnormality information for the second region.) 
from said computer, causing said abnormality information to be visualized at a display screen in communication with said computer. (¶ 0025 and Fig. 5 teach lung images acquired by supplementary imaging indicating suspicious regions visually. ¶ 0037 teaches the display.) 
Zuehlsdorff does not expressly disclose that said image data outside of the region with said lower spatial resolution is expressly lower than the diagnostic image data acquired from the region to be examined of the patient.
In the field of computer detection of incidental medical abnormalities Poole teaches said image data outside of the region with said lower spatial resolution is expressly lower relative to the diagnostic image data acquired from the region to be examined of the patient. (Poole, ¶ 0099, “A particularly useful application to two dimensional data sets is in the analysis of scout image data . . . Such initial measurements are often of relatively low power or resolution . . . The operator then 
executing a whole-body-scan of the patient (Poole is a system to aid in detecting incidental medical abnormalities (¶ 0081). ¶ 0077 teaches imaging the whole body for abnormality detection. Zuehlsdorff ¶ 0022 teaches imaging the whole chest area as the supplementary region to be examined.)
It would have been obvious to one of ordinary skill in the art to have combined Zuehlsdorff’s incidental abnormality detection system with Poole’s incidental abnormality detection system (which explicitly teaches using a lower resolution relative to a region of interest). As above, Zuehlsdorff ¶ 0022 teaches “a derived supplementary scan of a particular priority, may acquire supplementary images across an available field of view (FOV) as fast as possible with compromised spatial resolution or quality.” It is missing explicit teaching that this lower resolution is lower relative to a region to be examined. This cannot be considered a non-obvious improvement over the prior art, especially in view of Poole’s relevant teaching here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of computational algorithms Machine Learning teaches using self-learning algorithms. (Pg. ¶ 1 teaches “Such algorithms operate by building a model from example inputs in order to make data-driven predictions or decisions, rather than following strictly static program instructions.” Also see pg. 2, ¶ 3.)
It would have been obvious to one of ordinary skill in the art to have combined Zuehlsdorff’s rule-based algorithm with the teachings of Machine Learning for using 
Regarding claim 3, the above combination discloses a method as claimed in claim 1 comprising, from said computer, operating said medical imaging apparatus to acquire said medical image data of the region of the patient that is outside of the region to be examined of the patient during a diagnostic examination for acquiring diagnostic image data of the region to be examined of the patient. (Zuehlsdorff teaches acquiring the supplementary imaging of the second region during a diagnostic examination, see ¶ 0012.)
Regarding claim 4, the above combination discloses a method as claimed in claim 1 comprising planning in said computer, a medical imaging procedure and operating the medical imaging apparatus, according to the planned medical imaging procedure, in order to acquire said medical image data of the region of the patient that is outside of the region to be examined of the patient. (¶ 0029 teaches planning 
Regarding claim 11, the above combination discloses a method as claimed in claim 1 comprising, from said computer, visualizing said abnormality information at said display screen in displayed images of diagnostic image data representing said one or more parts of the region to be examined of the patient. (As above, ¶ 0025 and Fig. 5 teach that lung images acquired by supplementary imaging indicating suspicious regions visually. ¶ 0028 teaches that said abnormalities are displayed with image data representing said region to be examined of the patient.)
Regarding claim 12, the above combination discloses a method as claimed in claim 1 comprising generating said abnormality information in said computer so as to include further assessment measures to be taken with respect to an abnormality represented in said abnormality information. (¶ 0033 teaches that besides detecting the abnormalities, supplementary images are processed into groups to identify and classify incidental findings comprising a potential tumor and other abnormalities.)
Regarding claim 13, the above combination discloses a method as claimed in claim 12 wherein said further assessment measures include a suggestion for a further medical examination of one or more parts of the region of the patient that comprise said abnormality. (¶ 0028, “feature detection CAD software is integrated in imaging system 10 so that potential pathology is identified dynamically on the fly and a user is notified during an imaging session of incidental clinical findings. This allows a user to optimize 
Claim 14 is the medical imaging apparatus claim corresponding to method claim 1. Zuehlsdorff teaches an MR scanner and a display monitor having a display screen (see rejection of claim 1.) Remaining limitations are analyzed similarly, see above for detailed analysis.
Claim 16 is the computer readable medium claim corresponding to method claim 1. Zuehlsdorff teaches an computer readable medium (¶ 0037). Remaining limitations are analyzed similarly, see above for detailed analysis.
Regarding claim 18, the above combination discloses the method as claimed in claim 1, comprising: operating, via the computer, the medical imaging apparatus to execute a localizer scan of the patient to acquire the medical data image data of the region of the patient that is outside of the region to be examined of the patient. (Zuehlsdorff ¶ 0022 and Poole ¶ 0099 both teach localizer scans in which a lower resolution scan is performed to detect an abnormality, followed by further imaging if one is detected.)
Regarding claim 19, the above combination discloses the method as claimed in claim 1, comprising: operating, via the computer, the medical imaging apparatus to acquire the medical data image data of the region of the patient that is outside of the region to be examined of the patient during a measurement pause between the acquisition of two diagnostic image data measurements of the region to be examined of the patient. (Zuehlsdorff ¶ 0029, “System 10 automatically determines a time to initiate performing supplementary imaging in response to determination that data acquisition of 
Regarding claim 20, the above combination discloses the method as claimed in claim 1, comprising: operating, via the computer, the medical imaging apparatus to acquire the medical data image data of the region of the patient that is outside of the region to be examined of the patient during a measurement pause during a planning phase for setting measurement parameters for a pending acquisition of diagnostic image data measurements of the region to be examined of the patient. (See rejection of claim 19, Zuehlsdorff ¶ 0029, “System 10 automatically determines a time to initiate performing supplementary imaging in response to determination that data acquisition of an imaging study is complete or in response to a specific idle condition of a scanner, e.g. a previous imaging scan is finished and images have been reconstructed and no user interface (e.g. keyboard, mouse) commands and activity are detected indicating an immediate start of a next imaging scan.” Also see ¶ 0018 in which the supplementary scan is paused when a study scan is resumed.)

Claims 7-9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuehlsdorff (US PGPub 2013/0021030), Poole (US PGPub 2013/0044927), and Machine Learning (Wikipedia: the free encyclopedia) in view of Firmino (“Computer-aided detection (CADe) and diagnosis (CADx) system for lung cancer with likelihood of malignancy”).
claim 7, the above combination discloses the method as claimed in claim 1 comprising automatically evaluating said medical image data for the one or more parts of the region of the patient that are outside of the region to be examined of the patient, but not the remaining limitations. 
In the field of computer detection of incidental medical abnormalities Firmino teaches executing a self-learning algorithm. (Firmino is a system for computer aided detection of lung malignancies. Pg. 10, ¶ 4 teaches using a self-learning support vector machine classifier for abnormality detection.)
It would have been obvious to one of ordinary skill in the art to have combined Zuehlsdorff’s incidental abnormality detection system with Firmino’s incidental abnormality detection system (which explicitly teaches a self-learning algorithm). Zuehlsdorff ¶ 0027 teaches computer aided detection techniques. Using a self-learning technique, a well-known and widely-used option, cannot be considered a non-obvious improvement over the prior art, especially in view of Firmino’s relevant teaching here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 8, the above combination discloses the method as claimed in claim 7 comprising executing said self-learning algorithm based on training data representing assessed abnormalities identified in pre-existing medical image data. (Firmino, pg. 13, ¶ 4 teaches training the supervised algorithm based on pre-existing medical image data.)
claim 9, the above combination discloses the method as claimed in claim 1 comprising executing said self-learning algorithm in said computer based on at least one of data representing a course of a disease, preliminary examination data, and additional medical data of the patient. (Firmino, pg. 13, ¶ 4 teaches training the supervised algorithm based on a dataset of lung malignancies (data representing a course of a disease).)
Claim 15 is the medical imaging apparatus claim corresponding to method claim 7. Zuehlsdorff teaches an MR scanner and a display monitor having a display screen (see rejection of claim 1.) Remaining limitations are analyzed similarly, see above for detailed analysis.
Claim 17 is the computer readable medium claim corresponding to method claim 7. Zuehlsdorff teaches a computer readable medium (¶ 0037). Remaining limitations are analyzed similarly, see above for detailed analysis.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuehlsdorff (US PGPub 2013/0021030), Poole (US PGPub 2013/0044927), Machine Learning (Wikipedia: the free encyclopedia) and Firmino (“Computer-aided detection (CADe) and diagnosis (CADx) system for lung cancer with likelihood of malignancy”) and Roehrig (US Pat. No. 7,054,473).
Regarding claim 10, the above combination discloses the method as claimed in claim 7 including executing said self-learning algorithm, but not the remaining limitations.  

It would have been obvious to one of ordinary skill in the art to have combined the above combination abnormality detection system with Roehrig’s abnormality detection system (which explicitly teaches using previously-acquired medical image data). The combination constitutes applying the features Roehrig teaches of comparing current to previous medical images or using historical data for identifying abnormalities. In a medical setting it is well-known to use past images to evaluate the course of a disease. This cannot be considered a non-obvious improvement over the prior art, especially in view of Roehrig’s relevant teaching here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661